Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anceresi (2016/0135543) in view of Lu (2020/0071869).
     Anceresi shows A shoe comprising:
an upper (230) comprising an instep cover (200) that covers the instep of a foot,
the instep cover body has a single layer (210) of one piece of fabric (see figure 3),
wherein the instep cover comprises an instep cover body and a tongue(see figures 1 and 2)
two or more protrusions (see figure 5) that are configured to extend in use from the
instep cover body toward the foot are located at least in a region between the
MP joint and the talus in a side portion of the instep cover body (see figures 1, 2, and 4),
the protrusions are made of embroidery (see paragraph [0026]) on the single layer of one piece fabric (see figure 5 which shows embroidery on the single layer 210) and the length of the protrusions are shown to be inherently greater than2mm (as shown in the drawings and a distance between adjacent protrusions as greater than 2mm (as shown in figure 4 there are many adjacent stitches which are spaced inherently greater than 2mm) substantially as claimed except for the exact size of the embroidery thread.  Lu teaches forming threads for use in embroidery to be of a diameter of 3mm (see paragraph [0017]).  It would have been obvious to use a thread dimensioned as taught by Lu in the shoe of Anceresi to provide a gold embroidery look.  By use of such a sized thread the protrusions would inherently have a height of more than 0.5mm and width of 2mm or more.
In reference to claim 2, see Anceresi  figures 2 and 4.
In reference to claim 3, since Anceresi as modified above shows all of the claimed structure it is considered to inherently have the claimed air permeability.
In reference to claim 4, see Anceresi paragraph [0029].
In reference to claim 5, see Anceresi, figure 1.
In reference to claims 6, and 10, Lu teaches threads of 3mm which would have dimensions as claimed.
In reference to claim 7, Lu teaches threads of 3mm and therefore a protrusion which is formed by two closely adjacent threads (as shown in Anceresi) would have a width of 6mm or more depending on spacing.
In reference to claims 8 and 9, the embroidery pattern shown by Anceresi in figures 2 and 4 would inherently have the claimed dimensions.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-10 above, and further in view of Iuchi (2019/0289963).
Anceresi as modified above shows a shoe substantially as claimed except for the exact mesh material.  Iuchi teaches the well known and conventional use of single-raschel knitted or double raschel knitted mesh materials (see paragraph [0052]) in shoe uppers.  It would have been obvious to use the single-raschel knitted or double raschel knitted mesh materials taught by Iuchi and as is well known in the shoe of Anceresi for the mesh material to provide a desired flexility and/or stretchability.
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive.
In response to applicants’ arguments directed towards the instep cover body having a single layer of one piece of fabric, it is noted that the instep body (200) of Anceresi does have a single layer of one piece fabric (210) inasmuch as applicant has claimed such.  And this one piece fabric single layer (210) does have protrusions formed by embroidery (as shown in figure 5) inasmuch as applicant has claimed and defined such.
In reference to claim 7, Lu teaches threads of 3mm and therefore a protrusion which is formed by two closely adjacent threads (as shown in Anceresi) would have a width of 6mm or more depending on spacing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732